Miller, Judge.
In Reliance Trust Co. v. Candler, 294 Ga. 15 (751 SE2d 47) (2013), the Supreme Court of Georgia reversed the judgment of this Court in Division 5 of Reliance Trust Co. v. Candler, 315 Ga. App. 495 (726 SE2d 636) (2012), in which this Court affirmed the award of prejudgment interest at the statutory rate from the dates of each encroachment upon the corpus of the revocable marital trust created by the wife of life beneficiary Charles Howard Candler III. Consequently, we vacate Division 5 of our opinion in Reliance Trust, supra, 315 Ga. App. at 504 (5), and in its place adopt the opinion of the Supreme Court as our own. We further remand this case to the trial court with direction to withdraw that portion of the final judgment awarding interest, and to reenter an award of interest from the date of the life beneficiary’s death.
The Supreme Court did not address or consider Divisions 1-4 of our earlier opinion. Since those portions of our earlier opinion are consistent with the Supreme Court’s opinion, those Divisions “become binding upon the return of the remittitur.” Shadix v. Carroll County, 274 Ga. 560, 563 (1) (554 SE2d 465) (2001). Accordingly, the trial court did not err in denying Reliance Trust’s motion for new trial with regard to the jury’s award of damages to the remainder beneficiaries of the trust.

Judgment affirmed in part and reversed in part with direction.


Ellington, P. J., and Doyle, P. J., concur.